UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6238



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SANFORD MARTIN RUCKER, JR., a/k/a Santford
Martin Rucker, Jr.,

                                            Defendant - Appellant.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CR-99-110, CA-01-557-1)


Submitted:   June 20, 2002                 Decided:   June 26, 2002


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sanford Martin Rucker, Jr., Appellant Pro Se.    Angela Hewlett
Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Sanford Martin Rucker, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 2001).         We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge   and   find    no   reversible    error.     Accordingly,   we   deny   a

certificate    of    appealability      and   dismiss   the    appeal   on   the

reasoning of the district court. See United States v. Rucker, Nos.

CR-99-110; CA-01-557-1 (M.D.N.C. Dec. 19, 2001).              We dispense with

oral    argument     because   the   facts    and    legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     DISMISSED




                                        2